DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 12, the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claims 13-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite since they depend on rejected claim 12 and therefore, contain the same deficiencies.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 7, 11, 15 and 17-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Keith U.S. Patent No. (8,474,672).
With respect to claim 1, Keith discloses an exoskeleton (38, figs.1-23) configured to be worn by a user to support and transfer a load carried by the user across a ground [(Col.7], lines 29-41, a backpack 32 having a load 34 on the back 36 of a user 38 and transferring the load 34 of the backpack 32 to the ground 40 by way of the legs 42 of the user 38 while allowing the user 38 to take steps unhindered); the exoskeleton (38) comprising a torso section via harness (44, fig.2) connected to a leg section (60, 60, fig.2) via a hip section (62 pair of hip joints, fig.2) and ([Col.9], line 64) so as to transfer the load carried by the torso section down to the ground surface via the hip section (62) and then the leg section (60,60); wherein the leg section comprises two symmetrical articulated leg assemblies (60, 60) and (Abstract, leg assembly is pivotally mounted to the harness, extends down the legs of the user, and transfers the load of the backpack to the ground by way of the legs of the user while allowing the user to take the steps unhindered), each leg assembly (60, 60) being adapted to be maintained on each user's leg and to 
Note: as to the limitation: “each leg assembly being configured to entirely transfer the load from the outer side of the hip section to an inner side of the user's leg before connecting to the ground”; the three interconnected sections: torso section, hip section, and leg sections comprises of a plurality of interconnected members which form the load-bearing structure of the exoskeleton, as such, when the backpack (32) is initially dunned on the user having a load 34 on back 36 of user 38 would transfer load 34 of backpack 32 to the legs 42 of user which would have been felt on the entire leg which includes the inner leg of the user.
With respect to claim 7, Keith discloses the torso section via harness (44) of the exoskeleton comprises: a shoulder member (50 pair of shoulder straps of harness 44, Col.7], lines 62-66) configured to rest on the shoulders of the user (as shown in fig.1); and a spine assembly extending downwardly from the shoulder member along the user's spine ([Col.8], lines 

    PNG
    media_image1.png
    287
    287
    media_image1.png
    Greyscale

With respect to claim 11, Keith discloses the hip section comprises a lower back member (54) connected to the torso section and left and right hip members (belt 48) extending from each side of the lower back member all the way to the front of the user (as shown in fig.1), the left and 

    PNG
    media_image2.png
    335
    270
    media_image2.png
    Greyscale
With respect to claim 17, Keith discloses a plurality of fastening assemblies (48 and 52, fig.2) for fastening the exoskeleton to the user. 
With respect to claim 18, Keith discloses the exoskeleton is a passive (non-powered) exoskeleton (as shown in figs.1-2).
With respect to claim 19, regarding the method step claimed, to the extent that the prior art apparatus meets the structural limitations of the apparatus as claimed, it will inherently perform the method steps as claimed .  Under the principles of inherency, if a prior art device, in its normal and usual operation, would necessarily perform the method claimed, then In re King, 801 F.2d 1324, 231 USPQ 136 (Fed. Cir. 1986), as such, Keith discloses a method for supporting and transferring a load carried down to the ground, the method comprising the steps of: wearing an exoskeleton as claimed in claim 1; providing at least one load; and carrying the at least one load using the torso section of the exoskeleton for entirely transferring the at least one load from the outer side of the hip section to an inner side of the leg section before connecting the leg section to the ground. 
With respect to claim 20, regarding the method step claimed, to the extent that the prior art apparatus meets the structural limitations of the apparatus as claimed, it will inherently perform the method steps as claimed .  Under the principles of inherency, if a prior art device, in its normal and usual operation, would necessarily perform the method claimed, then the method claimed will be considered to be anticipated by the prior art device. When the prior art device is the same as a device described in the specification for carrying out the claimed method, it can be assumed the device will inherently perform the claimed process. In re King, 801 F.2d 1324, 231 USPQ 136 (Fed. Cir. 1986), as such, Keith discloses a method for supporting and transferring a load carried down to the ground, the method comprising the steps of: wearing an exoskeleton comprising a torso section downwardly connected to a leg section via a hip section; and entirely transferring the load carried by the torso section of the exoskeleton from the outer side of the hip section to an inner side of the leg section before connecting the leg section to the ground. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Keith as applied to claim 7 above, and further in view of Broselid U.S. Patent No. (6,280,405).
With respect to claim 8, Keith substantially discloses the invention as claimed except the shoulder and spinal members are interconnected by resilient members to allow the spine assembly to compress or extend under load and to allow the spine assembly to relatively follow the movements of the user's torso. 
Broselin however, teaches a device for applying traction to, and/or relieving part of the pressure on, the human spinal column, including a lower, adjustable harness (2), being supported against the patient's pelvis/hipbone, an upper, adjustable harness (1) taking support around the patient's shoulders and under the arm pits, thus applying traction to a maximum number of the vertebrae via keybones and shoulder blades, and elastic force elements (3), striving to separate the two harnesses, symmetrically arranged between said harnesses, on both sides of the spine, said elastic force elements all being located on the front side of the patient's body and including at least two gas springs(3) having the same, pre-selectable, nearly stroke-independent force, and 
In view of the teachings of Broselin, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the shoulder and spinal members of Keith by incorporating a resilient members to allow the spine assembly to compress or extend under load and to allow the spine assembly to relatively follow the movements of the user's torso in order to relieve pressure on the spine and shoulder of the user while carrying a load.
With respect to claim 9, the combination of Keith/Broselin substantially discloses the invention as claimed. Broselin further teaches the spinal members of the spine assembly are interconnected using telescopic internal springs or inter-vertebrae springs (3, fig.1) and ([Col.3], lines 51-67) and ([Col.4], lines 1-67).
With respect to claim 10, the combination of Keith/Broselin substantially discloses the invention as claimed. Broselin further teaches the torso section also comprises at least one pair of left and right rib members (cylinders that houses the springs) ([Col.3], lines 51-67) and ([Col.4], lines 1-67) which extend on each side of at least one intermediate spinal member all the way to the front of the torso of the user at the level of the user's lowest ribs, between the thorax and abdomen, for supporting and transferring the load carried by the thorax or abdomen toward the spinal assembly and then toward the ground via the hip and leg sections. 

Claims 12 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Keith as applied to claim 1 above, and further in view of Reiner U.S. Publication No. (2012/0131736 A1).

Reiner however, teaches a spinal protection device comprising a neck section (70) configured to assist in supporting the load carried by the head of the user [0080, independent neck support can help transfer the load from an impact to the head into the spinal brace support device], the neck section being removably connected to the torso section via [0079, pair of lugs 82 on the uppermost member may be vertically slidable within respective vertical slots 84 in the depending portion to support and retain the depending portion relative to the uppermost member 14 while still allowing some relative vertical sliding movement therebetween] such as to transfer the load from the head and neck of the user toward the torso section.
In view of the teaching Reiner, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the exoskeleton of Keith by incorporating a neck section configured to assist in supporting the load carried by the head of the user, the neck section being removably connected to the torso section such as to transfer the load from the head and neck of the user toward the torso section which will further transfer the load down to the ground via the hip and leg sections for transferring the load from an impact to the head into the spinal brace support device [0080].
With respect to claim 14, the combination of Keith/Reiner substantially discloses the invention as claimed.  Reiner further discloses the neck section is adapted to be connected to a helmet worn by the user to protect his head and/or to support the load to be carried by the user, . 

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Keith/Reiner as applied to claim 12 above, and further in view of Bowlus et al. U.S. Publication No. (2010/0122404 A1).
With respect to claim 13, Keith/Reiner substantially discloses the invention as claimed except the neck section is connected to the torso section via a vest integrated with the torso section so as to allow the vest to secure the torso section to the torso of the user. 
Bowlus et al. however, teaches a in [0058] and figs. (3 and 12) a wearable spinal protection apparatus is shown in a rear view that shows the complete apparatus and some of its major components with shirt a garment; 1 is the helmet collar where the spoon like protrusions function to limit the motion of the helmet and therefore reduce whiplash injuries and 32, 31 are the hip belt sections these fit snugly around the hips of the wearer to anchor this safety apparatus at the base of the spinal column, 50, 48, 47, 49 are the shoulder protectors, these are made of rigid material and are attached to the shoulder roll 3, by soft strapping material and therefore float on the shoulders also they are attached to the shirt garment, The garment displayed is a shirt but it could also be a vest or even strapping if wearer desired.
In view of the teachings of Bowlus et al., it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the torso section of Keith/Reiner by incorporating a vest integrated with the torso section so as to allow the vest to secure the torso section to the torso of the user.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Keith as applied to claim 1 above, and further in view of Angold et al. U.S. Patent No. (8,057,410).
With respect to claim 16, Keith substantially discloses the invention as claimed except a vest adaptable to a size of the user's torso for securing the torso section to the user's torso.
Angold et al. however, teaches an exoskeleton (as shown in fig1) having a human interface device 150 capable of coupling person 187 to lower extremity exoskeleton 100. Examples of human interface device 150 comprise an element or combination of elements including, without limitation, vests, belts, straps, shoulder straps, chest straps, body cast, harness, and waist belts. In some embodiment human interface device 150 transfers a portion of the weight of person 187 to exoskeleton trunk 109. FIG. 13 shows an embodiment where human interface device 150 comprises a specially-designed harness 229 to fit the body of person 187. Harness 229 transfers a portion of the weight of person 187 to exoskeleton trunk 109 ([Col.10], lines 58-67) and ([Col.11], lines 1-3).
In view of the teachings of Angold et al., it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the torso section of Keith by incorporating a vest for transferring a portion of the weight of a person to the exoskeleton trunk.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,442,078 B2 in view of Keith U.S. Patent No. (8,474,672).
Claim 1 of the instant application recites: an exoskeleton configured to be worn by a user to support and transfer a load carried by the user across a ground surface; the exoskeleton comprising a torso section connected to a leg section via a hip section so as to transfer the load carried by the torso section down to the ground surface via the hip section and then the leg section; wherein the leg section comprises two symmetrical articulated leg assemblies, each leg assembly being adapted to be maintained on each user's leg and to follow the leg's movements when the exoskeleton is in use, each leg assembly having an upper end operatively connected to an outer side of the hip section and a bottom end adapted to be in contact with the ground surface, each leg assembly being configured to entirely transfer the load from the outer side of the hip section to an inner side of the user's leg before connecting to the ground.
Claim 1 of U.S. Patent No. 10,442,078 B2 recites: an exoskeleton configured to be worn by a user to support and transfer a load carried by the user across a ground surface; the exoskeleton comprising a torso section connected to a leg section via a hip section so as to transfer the load carried by the torso section down to the ground surface via the hip section and then the leg section; wherein the leg section comprises two symmetrical articulated leg assemblies, each leg assembly being adapted to be maintained on each user's leg and to follow the leg's movements when the exoskeleton is in use, each leg assembly having an upper end operatively connected to an outer side of the hip section and a bottom end adapted to be in contact with the ground surface, each leg assembly being configured to entirely transfer the load from the outer side of the hip section to an inner side of the user's leg before connecting to the ground, wherein each leg assembly comprises: an upper leg member extending downwardly from the hip section and having an end pivotally connected to the hip section to allow the upper leg member to move with respect to the hip section when the user moves; and a lower leg 
 Although the conflicting claims are not identical, they are not patentably distinct from each other because: (1) the claims of the co-pending Application are directed to a device/method having the essential structural features as claimed in the instant application; (2) the instant application differs from the co-pending application in that it recites each leg assembly being configured to entirely transfer the load from the outer side of the hip section to an inner side of the user's leg before connecting to the ground.
Keith however, teaches an exoskeleton (38, figs.1-23) configured to be worn by a user to support and transfer a load carried by the user across a ground [(Col.7], lines 29-41, a backpack 32 having a load 34 on the back 36 of a user 38 and transferring the load 34 of the backpack 32 to the ground 40 by way of the legs 42 of the user 38 while allowing the user 38 to take steps unhindered); the exoskeleton (38) comprising a torso section via harness (44, fig.2) connected to a leg section (60, 60, fig.2) via a hip section (62 pair of hip joints, fig.2) and ([Col.9], line 64) so as to transfer the load carried by the torso section down to the ground surface via the hip section 
Note: as to the limitation: “each leg assembly being configured to entirely transfer the load from the outer side of the hip section to an inner side of the user's leg before connecting to the ground”; the three interconnected sections: torso section, hip section, and leg sections comprises of a plurality of interconnected members which form the load-bearing structure of the exoskeleton, as such, when the backpack (32) is initially dunned on the user having a load 34 on .

Allowable Subject Matter
Claims 2-6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The closest prior art drawn to Keith fails to show or make obvious the claimed combinations of elements particularly the limitations as set forth in dependent claims 2-6 which recite features not taught or suggested by the prior art drawn to Keith.
Keith fails to disclose or fairly suggest wherein each leg assembly comprises: an upper leg member extending downwardly from the hip section and having an end pivotally connected to the hip section to allow the upper leg member to move with respect to the hip section when the user moves; and a lower leg member extending downwardly from the upper leg member and pivotally connected to the upper leg member, the pivotal connection between the upper and lower leg members configured to be located at a knee level of the user to allow the lower leg member to follow the movements of the lower leg of the user with respect to the upper leg; the upper and lower leg members configured to extend downwardly and toward the inner side of the user's leg so as to entirely transfer the load from the outside of the leg toward the inside of the leg and down on the inner side of the foot of the user, in combination with the other elements (or steps) of the apparatus and method recited in the claims.  

Claims 3-6 are allowed insofar as they depend from the allowed base claim 2.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OPHELIA ALTHEA HAWTHORNE whose telephone number is (571)270-3860. The examiner can normally be reached M-F 8:00 AM-5:00 PM, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alireza Nia can be reached on 5712703076. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OPHELIA A HAWTHORNE/Primary Examiner, Art Unit 3786